[Cite as Bridgecreek Condominium Assn., Inc. v. Robinson, 2021-Ohio-1042.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO




BRIDGECREEK          CONDOMINIUM :                        APPEAL NO. C-200059
ASSOCATION, INC.,                                         TRIAL NO. A-1902313
                                 :
      Plaintiff-Appellee,
                                 :
  vs.                                                         O P I N I O N.
                                 :
DORIS ROBINSON,

        Defendant-Appellant.                    :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 31, 2021




Cuni, Ferguson & LeVay Co., L.P.A., Amy Schott Ferguson and Jonathan J.
Hartman, for Plaintiff-Appellee,

Doris Robinson, pro se.
                     OHIO FIRST DISTRICT COURT OF APPEALS


WINKLER, Judge.

       {¶1}     Defendant-appellant Doris Robinson appeals the judgment of

foreclosure entered in favor of plaintiff-appellee Bridgecreek Condominium

Association, Inc., (“Bridgecreek”). Because we determine that Bridgecreek did not

have the authority to assess unit owners like Robinson for trash removal, Robinson

did not wrongfully withhold part of her assessment from Bridgecreek. The trial court

erred in granting summary judgment, and we reverse.

                                         Background

       {¶2}     Robinson owns a condominium unit in Bridgecreek.              In 2016,

Robinson began withholding $11.50 per month of her annual condominium

assessment, because she disagreed with Bridgecreek’s decision to assess unit owners

for trash removal. Bridgecreek placed a lien on Robinson’s property, and then filed

the instant foreclosure complaint. Bridgecreek’s complaint alleged that, pursuant to

Bridgecreek’s    declarations   (the   “Declarations”),   Robinson   owed    past   due

assessments and late fees.      Bridgecreek filed a motion for summary judgment.

Notably, Bridgecreek did not mention any specific Declarations or bylaws that

Robinson had allegedly failed to follow. Instead, Bridgecreek simply asserted that

Robinson failed to pay her “entire” assessment.

       {¶3}     Robinson, through counsel, filed a motion in opposition, which

explained her position that Bridgecreek lacked authority to assess unit owners for

trash removal under the current Declarations, and that the Declarations had never

been amended, nor had a special assessment ever been conducted.               Robinson

explained that she had paid her assessment timely, except for the $11.50 per month

for trash removal. In its reply, Bridgecreek in essence admitted to all of the facts set




                                            2
                     OHIO FIRST DISTRICT COURT OF APPEALS



forth by Robinson. The only dispute was Bridgecreek’s authority to assess its unit

owners for trash removal.

       {¶4}   The magistrate ruled in favor of Bridgecreek, and Robinson filed

objections. Robinson again objected to Bridgecreek’s authority to assess unit owners

for trash removal. The trial court overruled Robinson’s objections and entered a

foreclosure judgment. Robinson filed the instant notice of appeal, and also a motion

to stay the foreclosure judgment. The trial court granted Robinson’s motion to stay,

on the condition that she post a $9,000 supersedeas bond, which she then posted.

       {¶5}   Robinson appeals.

                                  Summary Judgment

       {¶6}   Robinson sets forth two assignments of error, both of which assert that

the trial court erred in granting summary judgment. Robinson’s first assignment of

error asserts that the trial court erred in granting summary judgment because

Bridgecreek’s assessment and subsequent lien were illegal.        Robinson’s second

assignment of error asserts that the trial court erred in granting summary judgment

because of Bridgecreek’s breach of contract and breach of fiduciary duty.

       {¶7}   This court reviews the grant of summary judgment de novo. O’Brien v.

Great Parks of Hamilton Cty., 1st Dist. Hamilton No. C-190697, 2020-Ohio-6949, ¶

6. Summary judgment is proper under Civ.R. 56(C) when no genuine issues of

material fact remain, the moving party is entitled to judgment as a matter of law, and

construing the evidence most strongly in favor of the nonmoving party, reasonable

minds can come to only one conclusion based on the evidence, which is adverse to

the nonmoving party. Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364

N.E.2d 267 (1977).




                                          3
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                       Legal Analysis

       {¶8}    Robinson makes several arguments within her assignment of error;

however, one is dispositive of her appeal. She argues that prior to 2016, trash

removal had been the responsibility of individual unit owners. In 2016, Bridgecreek

implemented a community-wide trash program and contracted with Rumpke to do

so. Bridgecreek then assessed unit owners for the Rumpke trash removal. Robinson

argues that Bridgecreek’s action in assessing unit owners violated the Declarations

and bylaws.

       {¶9}    Condominium declarations are essentially contracts between the unit

owners and the association. DiPenti v. Park Towers Condominium Assn., 10th Dist.

Franklin No. 19AP-384, 2020-Ohio-4277, ¶ 21; see R.C. 5311.19(A) (“All unit owners

* * * and the unit owners association of a condominium property shall comply with

all covenants, conditions, and restrictions set forth in a deed to which they are

subject or in the declaration, the bylaws, or the rules of the unit owners association,

as lawfully amended.”).

       {¶10} Bridgecreek relied exclusively on the Declarations in arguing that

Robinson wrongfully withheld part of her assessment. The Declarations provide for

“[a]nnual assessments for the maintenance and repair of the Common Elements and

for the insurance, real estate taxes and assessment of the Common Elements

together with the payment of Common Expenses * * *.” Article XI, Section 11.01.

“Common Elements” are defined in the Declarations as “common areas and

facilities” that “are not part of a Unit[.]” Article I, Section 1.05; see R.C. 5311.01(F)

(defining “common elements” as “[a]ll other areas, facilities, places, and structures

that are not part of a unit[.]”).




                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS



      {¶11} Article I, Section 1.05(b) provides a nonexhaustive list of the following

“Common Elements”:

      Foundations, columns, girders, beams, supports, supporting walls,

      roofing, wiring, pipe lines, halls, corridors, paved stoops, lobbys (sic),

      common stairways, porches, antenna systems, sprinkler systems, fire

      escapes and common entrances and exits of all buildings;

      Yards, gardens, fences, parking areas, pipelines and storage spaces;

      Installations of central services serving more than one Unit including

      but not limited to power, light, gas, hot and cold water, heating,

      refrigeration and air conditioning equipment;

      Tanks, pumps, motors, fans, compressors, ducts and in general, all

      apparatus and installation existing for common use;

      All portions of any structures and of any equipment and facilitates

      situated on Common Elements;

      Any items such as appliances, equipment, fixtures, or other forms of

      personal property situated on the Common Elements and which are

      owned in common by the Owners;

      All other parts of the Condominium Property necessary or convenient

      to its existence, maintenance, and safety, or normally in common use,

      or which have been designated as Common Elements in the

      Declaration or Exhibits attached thereto.

      {¶12} The Declarations define “Common Expenses” as “[a]ll sums assessed

against the Unit Owners by the Declarant, and/or the Association, as the case may

be, for the administration, maintenance, repair, operation and replacement of the

Common Elements.” Article I, Section 1.06.


                                          5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} As noted by Bridgecreek, the Declarations provide that the association

has “control over all aspects of the method and manner by which trash, rubbish,

garbage and other materials are to be removed from the premises and shall have

control of the selection of the organization, agent or independent contractor to be

responsible for collection and removal.” Article XIII, Section 13.10. However, the

issue in this case is not whether Bridgecreek can select Rumpke for trash removal,

but whether Bridgecreek can assess its unit owners for the removal.

       {¶14} The Declarations permit assessment for “common elements,” and

nothing in the Declarations indicates that trash removal is a “common element.”

Each unit owner has his or her own trash, which would be “part of the Unit,” and not

shared with other unit owners. Reinforcing this notion, both parties cite to the

Bridgecreek bylaws, Article VI, Section 1, which states that “Common Expenses shall

include * * * trash services for the Common Elements, but not the units * * *.”

       {¶15} Bridgecreek has not pointed to any record evidence that would allow it

to assess its unit owners for trash removal. Because Bridgecreek failed to show that

Robinson violated the Declarations in withholding a portion of her assessment

related to trash removal, the trial court erred in granting summary judgment in

Bridgecreek’s favor. Therefore, we sustain Robinson’s first assignment of error, and

we decline to address her second assignment of error as moot.             See App.R.

12(A)(1)(c).

                                        Conclusion

       {¶16} In conclusion, because Bridgecreek failed to prove that Robinson

violated the Declarations in withholding a portion of her assessment, we hold that

the trial court erred in granting summary judgment in favor of Bridgecreek on its




                                          6
                     OHIO FIRST DISTRICT COURT OF APPEALS



foreclosure complaint. We remand the matter for further proceedings consistent

with this opinion and the law.

                                               Judgment reversed and cause remanded.

MYERS, P.J., and BERGERON, J., concur.


Please note:
       The court has recorded its own entry this date.




                                           7